RYMER, Circuit Judge,
concurring in part and dissenting in part:
Although as a practical matter it makes good sense to go ahead and resolve the appeal from the district court’s entry of summary judgment, it is only a partial summary *1412judgment. Since the preliminary injunction is moot, the partial summary judgment doesn’t seem to me to act to deny any preliminary relief. Because I think we therefore lack jurisdiction over the summary judgment issues, I concur only in Parts La and 2 of the opinion.